Citation Nr: 0837295	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
including as secondary to migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1962 to July 1965.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In June 2007, the Board remanded these claims to the RO for 
additional action.  For the reason that follows, the Board 
again REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
hearing loss, including as secondary to migraine headaches, 
and entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.  Additional action is 
necessary before the Board decides these claims.  

In June 2007, the Board remanded these claims to the RO for 
several purposes, including affording the veteran VA 
examinations in support of his claims.  As the veteran's 
representative points out in an Appellant's Post-Remand Brief 
dated October 2008, on remand, the RO did not ensure 
compliance with the Board's directives pertaining to these 
examinations.  In its REMAND, the Board specifically directed 
the RO to request the VA examiners to offer multiple opinions 
regarding, in part, the following questions: (1) whether the 
veteran's service-connected migraines were aggravating his 
nonservice-connected hearing loss; (2) whether his headaches 
were prostrating in nature; and (3) whether and to what 
extent the veteran's headaches affected his economic 
adaptability.  The examiners, however, refrained from 
addressing these questions.  Given this fact, it is necessary 
to remand these claims to the RO for completion of the 
previously requested action pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).
This case is REMANDED for the following action:

1.  Transfer the veteran's claims file to 
the VA physician who conducted the June 
2008 VA neurological disorders for the 
purpose of obtaining a written addendum 
opinion.  Ask this physician to review 
the claims file and confirm in his 
written statement that he did so.  Also 
ask the physician to do the following:   

a) opine whether the veteran's 
service-connected migraines are 
at least as likely as not 
aggravating his nonservice-
connected hearing loss; 

b) relying on other than 
subjective complaints, opine 
whether the veteran's service-
connected migraines are 
prostrating in nature; 

c) if so, opine whether the 
veteran's service-connected 
migraines are completely 
prostrating, resulting in 
severe economic inadaptability; 

d) if the headaches are not 
completely prostrating, 
describe their effect on the 
veteran's economic 
adaptability; and 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

2.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


